ORDER

PER CURIAM.
Appellant Kevin Harrison appeals the judgment of the Circuit Court of the City of St. Louis, the Honorable Philip Heag-ney presiding. A jury convicted Harrison of first degree murder and armed criminal action. The trial court sentenced him to terms in the department of corrections of life in prison without parole and twenty-five years, respectively.
On appeal, Harrison argued that the circuit court erred in the denial of his Rule 29.15 motion for post-conviction relief. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.